                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PPT RESEARCH, INC.,                           )
                                              )       Civil Action No. 5:20-cv-02645-JLS
              Plaintiff,                      )
                                              )
       v.                                     )
                                              )       Judge Jeffrey L. Schmehl
SOLVAY USA, INC., d/b/a SOLVAY-               )
RHODIA, SOLVAY, AND SOLVAY USA;               )
and RHODIA OPERATIONS S.A.S. d/b/a            )
RHODIA-SOLVAY, SOLVAY-RHODIA,                 )
RHODIA, RHODIA S.A., RHODIA-                  )
FRANCE, RHODIA, INC., AND RHODIA              )
GROUP.,                                       )
                                              )
              Defendants.
                                              )


                                           ORDER

       AND NOW, this _______ day of ___________________________, 2020, upon

consideration of Solvay USA Inc.’s Motion to Compel Arbitration and to Dismiss the Complaint,

or Alternatively, Stay Proceedings, and any response thereto, it is hereby ORDERED that said

Motion is GRANTED, and the Court hereby compels arbitration and dismisses PPT Research,

Inc.’s lawsuit against Solvay USA Inc.

                                                  BY THE COURT:



                                                  Jeffrey L. Schmehl, J.
